UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6028 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: LNC EMPLOYEES' 401(k) SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Lincoln National Corporation 150 N.Radnor Chester Road Radnor, PA19087 Audited Financial Statements and Supplemental Schedule LNC Employees' 401(k) Savings Plan As of December 31, 2012 and 2011, and for the Year Ended December 31, 2012 With Report of Independent Registered Public Accounting Firm LNC Employees’ 401(k) Savings Plan Audited Financial Statements and Supplemental Schedule As of December 31, 2012 and 2011, and for the Year Ended December 31, 2012 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 14 Report of Independent Registered Public Accounting Firm Lincoln National Corporation Benefits Committee LNC Employees’ 401(k) Savings Plan We have audited the accompanying statements of net assets available for benefits of LNC Employees’ 401(k) Savings Plan (the “Plan”) as of December 31, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended December 31, 2012.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan's internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of LNC Employees’ 401(k) Savings Plan at December 31, 2012 and 2011, and the changes in its net assets available for benefits for the year ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2012, ispresented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Philadelphia, Pennsylvania July 1, 2013 1 LNC Employees’ 401(k) Savings Plan Statements of Net Assets Available for Benefits As of December 31, Assets Investments: Mutual funds $ $ Collective investment trusts Common stock - Lincoln National Corporation Investment contracts - The Lincoln National Life Insurance Company Wilmington Trust money market fund Brokerage account Total investments Notes receivable from participants Accrued interest receivable - Total assets Liabilities Net pending trades - Total liabilities - Net assets available for benefits $ $ See accompanying notes to the financial statements 2 LNC Employees’ 401(k) Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2012 Additions Net investment income (loss): Net appreciation (depreciation) in fair value of investments $ Interest and dividends Total net investment income (loss) Interest income on notes receivable from participants Contributions: Employer Participant Rollover and other Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net increase (decrease) before transfer of assets Transfer from (to) affiliated plans ) Net increase (decrease) Net assets available for benefits Beginning of year End of year $ See accompanying notes to the financial statements 3 LNC Employees’ 401(k) Savings Plan Notes to the Financial Statements 1.Description of the Plan The following description of the LNC Employees’ 401(k) Savings Plan (“Plan”) is a summary only and a detailed Plan document can be obtained from Lincoln National Corporation (“LNC” or the “Employer”) Human Resources. General The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The Plan is amended from time to time in order to comply with changes in applicable laws and to make changes in Plan administration.Effective January 1, 2012, the Plan’s name was changed from the Lincoln National Corporation Employees’ Savings and Retirement Plan to the LNC Employees’ 401(k) Savings Plan. Eligibility The Plan is a contributory, defined contribution plan that covers substantially all employees of the Employer and certain of its subsidiaries who meet the conditions of eligibility to participate as defined by the Plan document. Contributions As of January 1, 2012, participants may contribute up to 75% of their pre-tax annual compensation to the Plan, subject to annual individual deferral limitations as determined by the Internal Revenue Service (“IRS”).All newly-hired or rehired employees are automatically enrolled in the Plan with pre-tax contributions being made at the rate of 6% of eligible earnings.A participant may elect to not participate in the Plan or change the pre-tax contribution rate from 6%.A participant may also elect to reduce his or her earnings to make Roth 401(k) contributions to the Plan.Roth 401(k) contributions are includable in the participant’s gross income at the time of deferral and must be irrevocably designated as Roth 401(k) contributions.Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions, as determined by the IRS and ERISA. Employer contributions are provided to the Plan.The basic Employer match is $1.00 for each $1.00 that a participant contributes each pay period, up to 6% of eligible earnings.The “core” or guaranteed Employer contribution is 4% of eligible earnings per pay period and is contributed to each eligible employee regardless of whether the employee elects to defer earnings into the Plan.In addition, certain eligible employees are qualified for a “transition” Employer contribution between 0.2% and 8.0% of eligible earnings per pay period which will continue for a period of 10 years beginning on January 1, 2008.Eligibility for transition Employer contributions is based on a combination of age and vesting years of service as provided in the Plan document with a minimum 10-year vesting service requirement for legacy LNC employees, and a minimum 5-year vesting service requirement for legacy Jefferson-Pilot employees.Eligibility for transition Employer contributions and the applicable percentage used to determine a participant’s transition contribution was established on December 31, 2007, and applies only to those who were participants as of December 31, 2007.A participant cannot grow into transition Employer contributions.Transition Employer contributions will cease on December 31, 2017. Participants direct the investment of their contributions and Employer contributions into various investment options offered by the Plan.The Plan offers, at any given time during the year, 9 mutual funds, 6 collective investment trusts, LNC common stock, an investment contract issued by The Lincoln National Life Insurance Company (“LNL”), money market funds and self-directed brokerage accounts as investment options for participants. Participant Accounts Separate individual 401(k) and profit sharing accounts are maintained for each participant.Each participant’s 401(k) account is credited with the participant’s contributions and rollover, the Employer contributions, and an allocation of the Plan’s investment income or losses based upon the participant’s election of investment options. 4 LNC Employees’ 401(k) Savings Plan Notes to the Financial Statements Vesting Participants’ pre-tax contributions, Roth 401(k) contributions, Employer match contributions, transition Employer contributions and earnings thereon are fully vested at all times.Participants eligible for the core Employer contributions are fully vested after two years of service. Forfeitures Upon a participant’s termination, the unvested portion of the participant’s profit sharing account is forfeited.Forfeited non-vested amounts may be used to reduce future Employer contributions or pay administrative expenses of the Plan.During the year ended December 31, 2012, forfeitures of $331,081 were used to reduce Employer contributions.At December31, 2012 and 2011, unallocated forfeitures were $745,036 and $852,009, respectively Notes Receivable from Participants The Plan may make loans to participants in amounts up to 50% of the participant’s vested account value to a maximum of $50,000, but not more than the total value of the participant’s accounts less the highest outstanding loan balance in the previous 12-month period.Interest charged on new loans to participants is established monthly based upon a reasonable rate of interest at the then prevailing rate.Investment income credited on loans was $1,044,120 in 2012.Loans may be repaid over any period selected by the participant up to a maximum repayment period of 5 years except that the maximum repayment period may be 20 years for the purchase of a principal residence. Benefit Payments Upon termination of service due to disability, retirement, or termination, a participant may elect to receive either a lump-sum amount equal to the entire value of the participant’s account or an installment option if certain criteria are met; in case of death, the participant’s beneficiary makes that election. Participants with vested account balances less than $1,000 are immediately distributable as a lump-sum under the terms of the Plan, without the participant’s consent, unless the participant has made a timely election of rollover to an Individual Retirement Account or other qualified arrangement. Plan Termination Although it has not expressed any intent to do so, the Employer has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, all non-vested participant account balances would become fully vested. 2.Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA. Adoption of New Accounting Standards In May 2011, the FASB issued ASU No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards” (“ASU 2011-04”), which was issued to create a consistent framework for the application of fair value measurement across jurisdictions.The amendments include wording changes to U.S.GAAP in order to clarify the FASB’s intent about the application of existing fair value measurements and disclosure requirements, as well as to change a particular principle or existing requirement for measuring fair value or disclosing 5 LNC Employees’ 401(k) Savings Plan Notes to the Financial Statements information about fair value measurements.There are no additional fair value measurements required upon the adoption of ASU 2011-04.Effective January 1, 2012, the Plan adopted the provisions of ASU 2011-04.The adoption did not have a material effect on the financial statements of the Plan. Investments Valuation and Income Recognition The Plan’s investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 4 for discussion of fair value measurements. As described in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Fully Benefit-Responsive Investment Contracts Topic, investment contracts held by a defined contribution plan that are fully benefit responsive are required to be reported at fair value and an adjustment to total net assets is required to show net assets at contract value.Contract value represents net contributions plus interest at the contract rate.The investment contracts held by the Plan are fully benefit responsive; therefore, contract value reporting is required.At December 31, 2012 and 2011, contract value approximates fair value as a result of current interest rates credited to the contracts. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded when earned.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan's gains and losses on investments bought and sold as well as held during the year. Notes Receivable from Participants Notes receivable from participants are valued at unpaid principal balance plus any accrued interest.Delinquent notes receivable are reclassified as distributions based upon the terms of the Plan document. Benefit Payments Benefits are recorded when paid. Administrative Expenses The Plan's administrative expenses are paid by either the Plan or Plan Sponsor, as provided by the Plan document. Accounting Estimates and Assumptions The accompanying financial statements are prepared in accordance with U.S. GAAP.Management is required to make estimates and assumptions affecting the amounts reported in the financial statements and accompanying notes.Those estimates are inherently subject to change and actual results could differ from those estimates. Risks and Uncertainties The Plan invests in various investment securities that are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amount reported in the Statements of Net Assets Available for Benefits and the Statement of Changes in Net Assets Available for Benefits. 6 LNC Employees’ 401(k) Savings Plan Notes to the Financial Statements 3.Investments The following presents investments that represent 5% or more of the Plan’s net assets at December 31: Mutual funds: Columbia Acorn Select-Z Fund $ $ Delaware Foundation Moderate Allocation Fund American Funds Growth Fund of America R-5 Vanguard Institutional Index Collective investment trusts: Delaware Foundation Diversified Income Trust Common stock - LNC Investment contracts - LNL During the year ended December 31, 2012, all of the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: Mutual funds $ Collective investment trusts Common stock - LNC Brokerage account Total $ 4.Fair Value of Financial Investments Fair value is the price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Pursuant to the Fair Value Measurements and Disclosures Topic of the FASB ASC,thefinancial instruments carried at fair valueare categorized into a three-level fair value hierarchy, based on the priority of inputs to the respective valuation technique.The three-level hierarchy for fair value measurement is defined as follows: · Level 1: Inputs to the valuation methodology are quoted prices available in active markets for identical investments as of the reporting date; · Level 2: Inputs to the valuation methodology are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value can be determined through the use of models or other valuation methodologies; and · Level 3: Inputs to the valuation methodology are unobservable inputs in situations where there is little or no market activity for the asset or liability and the reporting entity makes estimates and assumptions related to the pricing of the asset or liability including assumptions regarding risk. 7 LNC Employees’ 401(k) Savings Plan Notes to the Financial Statements The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The following is a description of the valuation methodologies used for investments measured at fair value pursuant to the value hierarchy. LNC Common Stock (including common stock within the brokerage account) LNC common stock and common stock within the brokerage accounts are valued at the closing price on the last business day of the Plan year on the New York Stock Exchange and are classified within Level 1 of the valuation hierarchy. Mutual Funds (including the mutual funds within the self-directed brokerage account) Mutual funds, including those within the self-directed brokerage account, are public investment vehicles valued using the net asset value (“NAV”) provided by the administrator of the fund that focus on accumulating earnings while maintaining the appropriate level of diversified risk.The NAV is a quoted price in an active market and classified within Level 1 of the valuation hierarchy. Collective Investment Trusts Collective investment trusts are public investment vehicles valued using the NAV provided by the administrator of the trust that focus on stability of maintaining principal and a steady growth of earnings while matching the appropriate level of risk to the type of trust.The NAV is based on the value of the underlying assets owned by the trust, minus its liabilities, and then divided by the number of shares outstanding.The NAV is quoted on a private market that is not active; however, the unit price on the underlying investments are traded on an active market.As a result, the NAV is classified within Level 2 of the valuation hierarchy. Money Market Fund (including the money market fund within the self-directed brokerage account) The money market fund, including the money market fund within the self-directed brokerage account, is a public investment vehicle valued using the NAV provided by the administrator of the fund.The NAV is quoted on a private market that is not active; the unit price is based on the underlying investment assets owned by the fund, minus its liabilities, and then divided by the number of units outstanding.As a result, the NAV is classified within Level 2 of the valuation hierarchy. Investment Contract – LNL The investment contract – LNL is valued at $1 for the NAV.The investment contract is an Unallocated Group Fixed Annuity Contract issued by LNL, who guarantees a fixed interest rate.The contract value is derived based on the contract provisions for the Unallocated Group Fixed Annuity contract.As a result, the investment contract – LNL is classified as a Level 3 investment.For further information, see Note 5. The Plan did not have any assets or liabilities measured at fair value on a nonrecurring basis as of December 31, 2012 or December 31, 2011.There were no significant transfers between Level 1 or Level 2 for the year ended December 31, 2012. The valuation methods described above and Note 5 may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 8 LNC Employees’ 401(k) Savings Plan Notes to the Financial Statements The following tables set forth by level, within the fair value hierarchy, the Plan’s assets: As of December 31, 2012 Quoted Prices in Significant Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Fair Value Mutual funds: Conservative $ $
